IN THE SUPREME COURT OF PENNSYLVANIA


 OFFICE OF DISCIPLINARY COUNSEL,           :   No. 2912 Disciplinary Docket No. 3
                                           :
                     Petitioner            :
                                           :   No. 50 DB 2021
              v.                           :
                                           :
                                           :   Attorney Registration No. 66669
 ERIK BENJAMIN CHERDAK,                    :
                                           :
                     Respondent            :   (Out of State)




                                       ORDER


PER CURIAM

      AND NOW, this 28th day of October, 2022, upon consideration of the Report and

Recommendations of the Disciplinary Board, Erik Benjamin Cherdak is disbarred from

the Bar of this Commonwealth. Respondent shall comply with the provisions of Pa.R.D.E.

217 and pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).